Citation Nr: 1623387	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for epistaxis, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, March 2003 to September 2005, and October 2005 to February 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from March 1999 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Regarding the claims of entitlement to service connection for hypertension and for epistaxis, a Board hearing was held in January 2003 before a Veterans Law Judge, and a transcript of that hearing has been associated with the record.  The Veterans Law Judge who held the hearing on those issues is no longer employed by the Board, and the Board offered the Veteran the opportunity for a new hearing on those issues.  In January 2016, the Veteran stated that she did not wish to appear at an additional hearing.

Regarding the claim of service connection for sleep apnea, a Board hearing was held before the undersigned in October 2015, and a transcript of that hearing has been associated with the record.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2003, January 2007, May 2009, and August 2010.

In an April 2012 decision, the Board denied the Veteran's claims of entitlement to service connection for hypertension and for epistaxis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court accepted a Joint Motion for Remand filed by the Veteran's attorney and a representative of VA's Office of General Counsel.  The appeal returned to the Board and was remanded to the AOJ again in March and September 2014.

The issues of entitlement to service connection for hypertension and for epistaxis, each to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has credibly testified that she experienced symptoms of sleep apnea that began during active duty service and continued thereafter.

2.  In September 2008, a VA examiner diagnosed mild obstructive sleep apnea.

3.  The evidence is at least in relative equipoise to support a finding that the Veteran's sleep apnea was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


ORDER

Service connection for sleep apnea is granted.





REMAND

Regarding the Veteran's remaining claims, remand is necessary for additional development, to include obtaining additional medical opinions, now that service connection for sleep apnea has been granted.  In May 2014 VA opinions, the examiner cited medical literature indicating, "[a]mong identifiable causes for hypertension is: Obstructive sleep apnea - Disordered breathing during sleep appears to be an independent risk factor for systemic hypertension."  May 2014 VA examination report, p. 30.  The examiner noted, "the Veteran was diagnosed in 2008 with obstructive sleep apnea - a possible contributing factor to her blood pressure elevations."  Id.  With regard to the claim for epistaxis, the examiner noted that the record "documents multiple potential irritative etiologies for Veteran's intermittent episodic epistaxis since its 1998 onset, to include . . . variable nasal CPAP usage."  Id. at 40.  The Veteran was afforded an additional exam in December 2014, but the examiner did not address the possible link between epistaxis or hypertension and sleep apnea.

Subsequent to the December 2014 examination, the AOJ also failed to issue a new Supplemental Statement of the Case before returning the appeal to the Board's jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to provide an opinion as to the claimed hypertension and epistaxis disorders.  The entire claims file must be made available to, and reviewed by, the examiner.  

Specifically, after reviewing the record and conducting an examination, the examining clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or epistaxis have been either (a.) caused or (b.) aggravated beyond their natural progression by her service-connected sleep apnea.  A full rationale, discussing medical research raised in the May 2014 examination reports, must be included.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


